DETAILED ACTION

The instant application having application No 16/969,509 filed on 08/12/2020 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 7 is incorporated into the independent claim 1, (ii) 112 2nd and obviousness-type double patenting rejections resolved.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim 1-20 is each recites the phrase renders the claims indefinite because it is unclear what “that are/ that were/that is/that can be” refers to.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1, 4-7, 9-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent Application No. 17040015 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on transmitting the data packets of the set to the plurality of neighboring nodes according to the determined mapping and vice versa.
For claim 1, Patent Application discloses a computer-implemented method of propagating data packets in a network of nodes, each node in the network having one or more connections to other nodes, the method comprising generating at least one data packet of a first type; collecting a set of data packets of the first type during a first time period, the set including the at least one generated data packet and at least one data packet of the first type received from one or more first nodes in the network; determining a mapping of the data packets of the set to a plurality of neighbouring nodes connected to a node, the mapping indicating an expected time of relay of each data packet of the set to neighbouring nodes, wherein determining the mapping includes determining at least one of a first sub-mapping which allocates any two data packets having a same source for relay to different subsets of the plurality of neighbouring nodes; and a second sub-mapping which assigns different expected times of relay to any two data packets that are generated at the node or (See claim 1 and 3).
For claim 4, Patent Application discloses the selected first set is different from relay node sets in the obtained list by at least two nodes (See claim 4).
For claim 5, Patent Application discloses a number of neighbouring nodes selected for inclusion in the first set is arbitrarily determined (See claim 4).
For claim 6, Patent Application discloses a number of neighbouring nodes selected for inclusion in the first set is bounded according to bandwidth requirements of the node (See claim 1 and 5).
For claim 7, Patent Application discloses determining the first sub-mapping comprises for each of the one or more first nodes identifying a predetermined number of second data packets of the first type that were most recently received from the first node; and determining a first allocation of the second data packets to a fixed set of neighbouring nodes, the first allocation being selected from one or more allocations of the second data packets to neighbouring nodes that satisfy a predetermined condition(See claim 1 and 3).
For claim 9, Patent Application discloses for any two of the first nodes, a set of all second data packets received from said two first nodes is allocated to at least two different neighbouring nodes in the first allocation (See claim 1 and 5).
 (See claim 1 and 3).
For claim 11, Patent Application discloses determining the second sub-mapping comprises for each of one or more data packets of the set determining a next scheduled time of relay of the data packet to neighbouring nodes; and relaying the data packet a predetermined amount of time after the next scheduled time of relay (See claim 7).
For claim 12, Patent Application discloses the predetermined amount of time is a multiple of the first time period (See claim 1 and 3).
For claim 13, Patent Application discloses setting a maximum number of data packets that can be received from each of the one or more first nodes (See claim 1 and 3).
For claim 14, Patent Application discloses a computing device to participate in a process for transmitting content for an entity to a blockchain, the computing device configured to carry out the method claimed in claim 1(See claim 19).
For claim 15, Patent Application discloses a  non-transitory processor-readable medium storing processor-executable instructions to participate in a process for propagating data packets in a network of nodes, wherein the processor-executable instructions, when executed by a processor in a participating node, cause the processor to carry out the method claimed in claim 1(See claim 19).
(See claim 19).
For claim 17, Patent Application discloses a computing device to participate in a process for transmitting content for an entity to a blockchain, the computing device configured to carry out the method claimed in claim 3.
For claim 18, Patent Application discloses a computing device to participate in a process for transmitting content for an entity to a blockchain, the computing device configured to carry out the method claimed in claim 7(See claim 15).
For claim 19, Patent Application discloses a-non-transitory processor-readable medium _ storing processor-executable instructions to participate in a process for propagating data packets in a network of nodes, wherein the processor-executable instructions, when executed by a processor in a participating node, cause the processor to carry out the method claimed in claim 2(See claim 16).
For claim 20, Patent Application discloses A _ non-transitory processor-readable medium _ storing processor-executable instructions to participate in a process for propagating data packets in a network of nodes, wherein the processor-executable instructions, when executed by a processor in a participating node, cause the processor to carry out the method claimed in claim 7(See claim 17).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, and 13-15 are rejected under 35 U.S.C 103(a) as being unpatentable over Park (US 20160269102, Sep. 15, 2016) in view of Johnson et al. (US 20190098625, Mar. 28, 2019).
Regarding Claim 1, Park discloses a computer-implemented method of propagating data packets in a network of nodes, each node in the network having one or more connections to other nodes (Park, see Fig 4 shows each node having one or more connections to the other nodes), the method comprising generating at least one data packet of a first type;
collecting a set of data packets of the first type during a first time period, the set including the at least one generated data packet and at least one data packet of the first type received from one or more first nodes in the network(page 3, par(0029), see Fig 4 shows receiving redundant data by applying network coding, Network coding is a method of transmitting a greater amount of data during a unit time by coding a data transmission process using a relay acting as an intermediate node of data transmission and reception when a server transmits data to a user. "The redundant data be generated by applying random linear network coding to the content data", para [0030] discloses the content data is received from the server during a first time period); 
determining a mapping of the data packets of the set to a plurality of neighbouring nodes connected to a node, the mapping indicating an expected time of relay of each data packet of the set to neighbouring nodes (page 3, par (0029), see Fig 4 shows a server transmit data a and data b to a first user terminal 430 and a second user terminal 430 during a unit time. The first user terminal receives the data a and data b from a relay A 410 and a relay D 420. The second user terminal receive the data b and data a from a relay B 410 and the relay D 420, para [0029] discloses the relay D determines to send encoded data packets to the first and the second neighboring node), 
transmitting the data packets of the set to the plurality of neighboring nodes according to the determined mapping (page 3, par (0029), see Fig 4 shows the first user terminal receive the data a and data a.sym.b from a relay A 410 and a relay D 420 which corresponds to transmit the plurality of data packets.  the original content data is sent to the neighboring nodes via different relay device than the encoded data. A relay device D 420 receives the original content data, encodes data packets using network coding and transfers the encoded data packets to a neighboring node via first interface, while the original content data is transferred from a relay device A 410 via second network interface to the neighboring node. Transferring the original content data together with encoded data packets via the same relay device to one or more neighboring nodes).
Park discloses all aspects of the claimed invention, except wherein determining the mapping includes determining at least one of a first sub-mapping which allocates any two data packets having a same source for relay to different subsets of the plurality of neighbouring nodes; and a second sub-mapping which assigns different expected times of relay to any two data packets that are generated at the node or received by the node from the one or more first nodes in a same time interval.
Johnson is the same field of invention teaches wherein determining the mapping includes determining at least one of a first sub-mapping which allocates any two data packets having a same source for relay to different subsets of the plurality of 
neighbouring nodes (Johnson, page 3, par (0045), line 1-10, Each of the neighbors of the source node relay the transmission in a second timeslot subsequent to the first timeslot); and a second sub-mapping which assigns different expected times of relay to any two data packets that are generated at the node or received by the node from the one or more first nodes in a same time interval (Johnson, page 3, par(0045), line 1-10, Each of the neighbors of the source node relay the transmission in a second timeslot subsequent to the first timeslot).
Park and Johnson are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention allocates any two data packets having a same source for relay to different subsets of the plurality of neighboring nodes to modify the teaching of Park to include each of the neighbors of the source node relay the transmission in a second timeslot subsequent to the first timeslot the teaching of Johnson because it is providing every node in the wireless network to broadcast a transmission in a timeslot subsequent to the timeslot in which it was received.
Claim 13, Park discloses setting a maximum number of data packets that can be received from each of the one or more first nodes (page 3, par (0029), see Fig 4 shows the first user terminal receive the data a and data a.sym.b from a relay A 410 and a relay D 420 which corresponds to transmit the plurality of data packets.  the original content data is sent to the neighboring nodes via different relay device).
Regarding Claim 14, Park discloses a computing device to participate in a process for transmitting content for an entity to a blockchain, the computing device configured to carry out the method claimed in claim 1(page 3, par (0027), transfer the content data to the content consumer).
Regarding Claim 15, Park discloses a non-transitory processor-readable medium storing processor-executable instructions to participate in a process for propagating data packets in a network of nodes, wherein the processor-executable instructions, when executed by a processor in a participating node, cause the processor to carry out the method claimed in claim 1(See [Fig.4] (=having one or more connections to other nodes), a relay 420 (=a network node)).
Conclusions
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Klarman et al. (US 20190082007, Mar. 14, 2019) teaches System and Method for Reducing Information Volume in a Blockchain distribution Network.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464